- j€[ l |UL,{ “(H .OC€ (`O?'

CLERK 0F EUURT 0F CRIMINAL APPEALB
HUNURABLE ABEL AEUSTA

F>.n. 130)< 12303, cAPIT~AL sTATIuN , ,f~'
AusTIN, TE)<As 73711 , l HE@EHVED UN
` ' @@U£,€>W oeo@)m!m\lm AL@PE_ALS
INRE; E)< PARTE RICKY LYNN ADAMs, #176¢.301 1 g ._ .,c
uR-79_10u-0A '.CT 95 230

NR-79-104-06
mR-79-10A-07

Abe\lA@@Siia,©@eu’ll<

IN THE Erd DISTRICT 000RT
FRUM ADERSUN 000NTY CAUSE #'S
26169, 26160, 26167

- SPET. 30, 2015
Dear Mr. Acosta,

0n June 12, 2013 the EOurt of Criminal Appeals issued an order
that the District Eourt make "Findings of Fact and COnclusions of Law",
and placed my writ ih abeyance until the District Court did its duties.

Sir, I have never recieved the Final Answer From the Court of
Crminal Appeals cohcerhihg this order or issues.

Sir, could you please send me the FINAL 0RDERS issued on
these writs by the Court of Criminal Appeals. It would be very much
appreciated as I await now For TMU(Z) YEARS AND FUUR(M) MUNTHS.

THANK YOU FOR YDUR TIME AND YOUR ASSISTANCE IN RESULVING THIS MATTER

Respectfully submitted,

 

RIEKY LVNN ADAMS #176#301
. - » STRINGFELLDM UNIT
i__ 1200 FM 655 _ .
~ Rosharon, Tx. 77503